EXHIBIT 3.1 RESTATED CERTIFICATE OF INCORPORATION MAGNA ENTERTAINMENT CORP. Under the General Corporation Law of the State of Delaware, as set forth in Title 8 of the Delaware Code THE UNDERSIGNED, being respectively the Plan Administrator of Magna Entertainment Corp., hereby certifies that: (1)The name of the corporation (hereinafter, the “Corporation”) is Magna Entertainment Corp. (2)The original Certificate of Incorporation of the Corporation was filed in the Office of the Secretary of State of the State of Delaware on March 4, 1999 under the name of MI Venture Inc. (3)The Certificate of Incorporation of the Corporation is hereby restated as amended to effect amendments and/or changes authorized by the General Corporation Law of the State of Delaware, to wit:to change the name of the corporation; and to change the purpose of the corporation, in accordance with that certain Second Modified Third Amended Joint Plan of Affiliated Debtors, the Official Committee of Unsecured Creditors, MI Developments Inc. and MI Developments US Financing Inc. Pursuant to Chapter 11 of the United States Code (the “Plan”), dated April 28, 2010, as amended, and as confirmed by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by order, dated April 29, 2010 and filed under Chapter 11 Case Number 09-10720 (MFW). (4)The text of the Certificate of Incorporation of the Corporation is hereby restated as amended to read in full as follows: FIRST:The name of the Corporation is “Reorganized Magna Entertainment Corp.” SECOND:The object for which the Corporation is to be formed is to engage in any lawful act or activity (a) for which corporations may be organized under the General Corporation Law of the State of Delaware and (b) as contemplated by that certain the Plan. THIRD:The office of the Corporation shall be located in Wilmington, Delaware. FOURTH:The duration of the Corporation shall be fifty-seven (57) years from the date of filing of the initial Certificate of Incorporation. FIFTH:The
